Case: 18-41183     Document: 00515560690         Page: 1     Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                September 11, 2020
                                  No. 18-41183
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emmanuel Ravell,

                                                         Defendant—Appellant.



                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:17-CR-634-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Emmanuel Ravell appeals his guilty-plea conviction for possession of
   a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and
   § 924(a)(2). He contends that under Rehaif v. United States, 139 S. Ct. 2191


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-41183      Document: 00515560690            Page: 2    Date Filed: 09/11/2020




                                      No. 18-41183


   (2019), the factual basis was insufficient to support his guilty plea because it
   failed to establish an essential element of the offense—that he knew he had
   been convicted of a crime punishable by more than one year in prison.
          Because Ravell did not challenge the sufficiency of the factual basis in
   the district court, we review for plain error. See United States v. Ortiz, 927
   F.3d 868, 872 (5th Cir. 2019). To establish plain error, Ravell must show a
   forfeited error that is clear or obvious and that affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
   showing, we have discretion to correct the error, but only if it “‘seriously
   affect[s] the fairness, integrity, or public reputation of judicial proceedings.’”
   Id. (alteration in original) (quoting United States v. Olano, 507 U.S. 725, 736
   (1993)).
          Based on the whole record, whether there was a sufficient factual basis
   to support that Ravell knew of his status as a convicted felon is at least subject
   to reasonable dispute, and thus, there is no clear or obvious error. See id.;
   United States v. Hicks, 958 F.3d 399, 400–01 (5th Cir. 2020); United States v.
   Lavalais, 960 F.3d 180, 187–88 (5th Cir. 2020); United States v. Trejo, 610
   F.3d 308, 313 (5th Cir. 2010).         In particular, the presentence report
   established, without any challenge by Ravell, that he had been convicted of
   various Texas offenses and sentenced to a five-year term of imprisonment
   and multiple two-year terms of imprisonment.
          Ravell raises in his reply brief that in light of Rehaif, the indictment
   and the district court’s explanation of the elements of the offense were
   constitutionally inadequate. He also contends that “he did not receive




                                           2
Case: 18-41183      Document: 00515560690          Page: 3   Date Filed: 09/11/2020




                                    No. 18-41183


   effective and accurate counsel as to the nature of the charges against him, nor
   could counsel adequately investigate potential theories of [his] innocence or
   potential holes in the government’s evidence.” In his Federal Rule of
   Appellate Procedure 28(j) letter, Ravell argues that a Rehaif error is
   structural. Because Ravell did not raise these arguments in his initial brief
   and had an opportunity to do so, we do not consider them. See United States
   v. Huntsberry, 956 F.3d 270, 282 n.4 (5th Cir. 2020); United States v. Sanchez-
   Villalobos, 412 F.3d 572, 577 (5th Cir. 2005), abrogated on other grounds by
   Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010).
          AFFIRMED.




                                         3